                 Case 20-11930-BLS        Doc 23       Filed 09/30/20     Page 1 of 5




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                                  )
                                                        )       Chapter 7
eNeura, Inc.,                                           )       Case No. 20-11930 (BLS)
                        Debtor.                         )

                                                      Objection Deadline: October 14, 2020 at 4:00 p.m.
                                                           Hearing Date: October 21, 2020 at 9:00 a.m.

                      MOTION OF TRUSTEE TO
           EXTEND TIME TO ASSUME OR REJECT EXECUTORY
          CONTRACTS AND UNEXPIRED LEASES OF PERSONAL
   PROPERTY PURSUANT TO SECTION 365(D)(1) OF THE BANKRUPTCY CODE

         Jeoffrey L. Burtch, the trustee (the “Trustee”) in the above-captioned case (the “Debtor”),

moves this Court (the “Motion”), pursuant to section 365(d)(1) of title 11 of the United States

Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), to extend the time to assume or reject

executory contracts and unexpired leases of personal property. In support of the Motion, the

Trustee respectfully represents as follows:

                                         JURISDICTION

         1.      This Court has jurisdiction to entertain this Motion pursuant to 28 U.S.C. §§ 157

and 1334.       Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

Consideration of this Motion is a core proceeding pursuant to 28 U.S.C. § 157(b). The statutory

predicate for the relief requested herein is section 365(d)(4) of the Bankruptcy Code along with

Bankruptcy Rule 9006(b)(1).

                                   GENERAL BACKGROUND

         2.      On August 7, 2020, the Debtor filed a voluntary petition for relief under Chapter 7

of title 11 of the United States Code (the “Bankruptcy Code”).




                                                  1
                  Case 20-11930-BLS             Doc 23        Filed 09/30/20        Page 2 of 5




         3.       Jeoffrey L. Burtch was appointed as interim trustee for the Debtor pursuant to

Section 701 of the Bankruptcy Code. Following the conclusion of the meeting of creditors on

September 10, 2020, Mr. Burtch serves as the trustee (the “Trustee”) pursuant to Section 702(d).

         4.       Since the date of his appointment, the Trustee has been pursuing the sale of

substantially all the assets of the Chapter 7 estate (the “Assets”). While at this time there is no

formal deadline for a bid on the Assets, the Trustee intends to sell the Assets as soon as possible.

Interested parties have been in frequent communications with the Trustee concerning the

potential purchase of the Assets.                Non-disclosure agreements have been executed by

representatives of potential purchasers and bids for the Assets are being accepted.

         5.       The Trustee serves as a fiduciary for the creditors of this chapter 7 estate (the

“Estate”). His top priority is liquidating the Assets to maximize the value of those assets in his

business judgment, and to do so in an expedited time frame that is consistent with the desire to

minimize the expenses and costs necessary to maintain the status quo of those assets prior to the

consummation of such a sale in this chapter 7 case (the “Case”).

         6.       The Debtor is a party under several executory contracts (“Contracts”) and/or

unexpired leases of personal property (“Leases”).1 A list of those Contracts and Leases is

attached to the Proposed Order as Exhibit A. Upon information and belief, these Contracts and

Leases are held in connection with the general operations of the Debtor’s prior business. In light

of the potential importance of the Contracts and Leases to the sale value of Assets, an additional

1
  Nothing set forth herein is intended to be an admission on the part of the Trustee that any Lease or Contract is, in
fact, an unexpired personal property lease or an executory contract. The Trustee reserves any and all rights to assert
that any agreement on Exhibit A requires extension. The Trustee is serving this Motion upon all known parties to
the Leases and Contracts that the Trustee identified by the Debtor in the books and records (the “Counterparties”).
However, even in the event that any Counterparty may have been omitted from the service through inadvertence,
clerical error or for other reasons, this Court may enter an order extending the time in which the Trustee may assume
or reject such Leases or Contracts, so long as the Trustee has made a good-faith effort to identify and serve all
known Counterparties. See In re American Healthcare Management, Inc., 900 F.2d 827, 830 (5th Cir. 1990)
(holding that order extending time for debtor to assume or reject leases may be entered by the Bankruptcy Court
without affording other parties notice and a hearing).



                                                          2
               Case 20-11930-BLS           Doc 23      Filed 09/30/20     Page 3 of 5




time period in which the Trustee must decide whether to assume or reject the Contracts and

Leases is in the best interest of the Estate in this Case, and is important to preserving the

potential value of a sale of the Assets for the benefit of creditors of the Estate.

                      RELIEF REQUESTED AND BASIS THEREFORE

       7.      Section 365(d)(1) of the Bankruptcy Code provides:

               In a case under chapter 7 of this title, if the trustee does not assume or reject an
               executory contract or unexpired lease of residential real property or of personal
               property of the debtor within 60 days after the order for relief, or within such
               additional time as the court, for cause, within such 60-day period, fixes, then such
               contract or lease is deemed rejected.

11 U.S.C. § 365(d)(1).

       8.      Thus, the Trustee has 60 days from the petition date (August 7, 2020) from within

which to assume or reject a Contract or Lease (the “Assumption/Rejection Period”). The Trustee

calculates this date to be October 6, 2020 (the “Assumption/Rejection Deadline”).

       9.      The Trustee requests entry of an order, pursuant to section 365(d)(1) of the

Bankruptcy Code, granting a 90-day extension of the Assumption/Rejection Deadline through

and including January 4, 2021. Any such extension of the Assumption/Rejection Deadline is

further without prejudice to the rights of the Trustee to seek further extensions of the time to

assume or reject the Contracts or Leases. Any such extension is without prejudice to any

argument that: (1) the Debtor was not a party to one or more any of the Contracts or Leases; (2)

with respect to one or more of the Contracts and Leases, that the contract or lease is not

unexpired, or that there is no legally binding contract or lease; and (3) any argument that any

contract or lease listed on Exhibit A is not executory in nature.

       10.     Upon a showing of “cause,” the Court may grant an extension of the

Assumption/Rejection Period.       Section 365(d)(1).     With respect to the “cause” standard of

section 365(d)(1), whether to grant the extension is within the discretion of the Court. Some


                                                   3
               Case 20-11930-BLS        Doc 23     Filed 09/30/20    Page 4 of 5




factors to be taken into account in determining whether cause exists for extending the period

under § 365(d) include whether (1) the lease or contract is a primary asset of the estate; (2)

additional time is required so that the Trustee may act intelligently in determining whether to

assume or reject; (3) the case is complex and involves large numbers of leases. See, e.g. Legacy,

Ltd. v. Channel Home Ctrs., Inc. (In re Channel Home Ctrs., Inc.), 989 F.2d 682 (3d Cir. 1993),

cert. denied, 510 U.S. 865 (1993); In re Wedtech Corp., 72 B.R. 464, 471-72 (Bankr. S.D.N.Y.

1987); see also South St. Seaport L. P. v. Burger Boys. Inc. (In re Burger Boys Inc.), 94 F.3d

755, 761 (2d Cir. 1996) (considering the complexity of the debtors’ cases, the number of leases

the debtors must evaluate and the need for judicial determination of whether a lease exits);

Vermont Partners, LTD. v. Thaler (In re Poseidon Pool & Spa Recreation, Inc.), 377 B.R. 52, 61

(E.D.N.Y. 2007) (in exercising its discretion to grant an extension, bankruptcy courts must

consider several factors)

       11.     There is more than ample cause for this extension. The Trustee has been involved

in these cases for less than 60 days. The Trustee needs additional time to evaluate whether to

assume or reject these Contracts and Leases in an effort to maximize potential value to the

Estate. The Trustee is in discussions with prospective purchasers concerning the sale of the

Assets. Each such prospective purchaser will be exercising its own business judgment as to

which, if any, contracts or leases it would like to assume. The Trustee does not know which

prospective purchaser will be the successful purchaser, as may be subsequently approved by this

Court after notice and a motion. Therefore, out of an abundance of caution, the Trustee seeks to

extend the time under section 365(d)(1) with respect to all the Contracts and Leases. This will

maintain and maximize the value of the assets of these Estate for all prospective purchasers.




                                               4
               Case 20-11930-BLS          Doc 23        Filed 09/30/20   Page 5 of 5




Such maximization of value is in the best interests of the creditors of the Estate. Accordingly, it

is critical that the status quo be maintained.

       12.     The Trustee respectfully submits that the foregoing reasons establish more than

sufficient cause as contemplated by section 365(d)(1) of the Bankruptcy Code and that the Court

should extend the Assumption/Rejection Deadline without prejudice to the Trustee’s right to

seek further extensions of the deadline as provided in section 365(d)(1) of the Bankruptcy Code.

Any such extension would further be without prejudice to: (1) the rights of any party to argue

that the Debtor was not a party to any of the Contracts or Leases; (2) the rights of any party to

argue that with respect to one or more of the Contracts and Leases, that there is no legally

binding contract or lease; and (3) any argument that any contract listed on Exhibit A is not

executory in nature.

       WHEREFORE, the Trustee respectfully requests entry of an order in the form annexed

hereto granting the Trustee a 90 day extension of the deadline to assume or reject all executory

contracts and unexpired leases of residential real property and personal property through and

including January 4, 2021; and such other and further relief as is just and proper.



                                                 LAW OFFICE OF SUSAN E. KAUFMAN, LLC

                                                 /s/ M. Claire McCudden
                                                 M. Claire McCudden, (DSB# 5036)
                                                 919 North Market Street, Suite 460
                                                 Wilmington, DE 19801
                                                 (302) 472-7420
                                                 (302) 792-7420 Fax
                                                 cmccudden@skaufmanlaw.com

                                                 Proposed counsel to Jeoffrey L. Burtch, Chapter 7
                                                 Trustee
Dated: September 30, 2020




                                                    5
